J-S33022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYLER LABAR                                :
                                               :
                       Appellant               :   No. 3412 EDA 2019

         Appeal from the Judgment of Sentence Entered August 1, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0000369-2018

BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                                FILED JANUARY 5, 2021

        Tyler Labar (Appellant) appeals from the judgment of sentence imposed

after   he   pled    guilty   to   strangulation   and   indecent   assault   without

complainant’s consent.1 On appeal, Appellant challenges the constitutionality

of his classification as a Tier I sex offender under Pennsylvania’s Sex Offender

Registration and Notification Act (SORNA),2 and the requirement that he

register as a sex offender for 15 years. Upon review, we vacate and remand.

        Appellant’s convictions arose from a sexual assault that occurred on

January 26, 2018. Appellant sexually assaulted the victim after a night of


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2718(a), 3126(a)(1).

2   42 Pa.C.S.A. §§ 9799.10–9799.41.
J-S33022-20


drinking. He was charged with the above crimes and on April 1, 2019, entered

a guilty plea. On August 1, 2019, the trial court sentenced Appellant to 248

days to 24 months less 1 day of incarceration, followed by two years of

probation. Because Appellant had already served the minimum portion of his

sentence, he was immediately paroled. The trial court also classified Appellant

as a Tier I sex offender under SORNA, subjecting him to a 15-year registration

and reporting period.

      On August 7, 2019, Appellant filed a post-sentence motion raising the

Chester County Court of Common Pleas decision in Commonwealth v.

Torsilieri, and seeking, inter alia, modification of his sentence to remove the

requirement that he register as a Tier I sex offender for 15 years. Appellant

argued that Subchapter H of SORNA was unconstitutional. On October 25,

2019, the trial court, without holding a hearing, denied Appellant’s post-

sentence motion. The court stated:

      This appeal questions the constitutionality of SORNA, based on
      the Chester County Court of Common Pleas’ decision in
      Commonwealth v. Torsilieri, 15 CR 1570 2016 (Pa. Comm.
      Pls. 2016).     Torsilieri is now pending on appeal to the
      Pennsylvania Supreme Court. See 37 MAP 2018 (Pa. 2018).
      Following acceptance of the appeal, an en banc panel of this Court
      considered similar arguments and upheld SORNA as facially
      constitutional. Commonwealth v. Tomsic, 1517 CR 2016 (Aug.
      19, 2019) (en banc) (amended order). We therefore rely on that
      decision while we await the Pennsylvania Supreme Court’s ruling.




                                     -2-
J-S33022-20


Trial Court Opinion, 1/14/20, at 1-2. This timely appeal followed.3

       Appellant presents the following issues for review:

       I. Whether SORNA is overbroad and violates Appellant’s Due
       Process rights afforded him under the United States and
       Pennsylvania Constitutions.

       II. Whether SORNA’s registration requirements, as applied to
       Appellant by the trial court, constitute criminal punishment
       without an opportunity to challenge its imposition.

       III. Whether SORNA violates [Appellant]’s fundamental right to
       reputation afforded him under the Pennsylvania Constitution.

Appellant’s Brief at 8.

       Appellant challenges the constitutionality of Subchapter H. Appellant

relies on the Chester County Court of Common Pleas decision in Torsilieri,

supra, which held that Subchapter H of SORNA was unconstitutional. At the

time Appellant filed his brief with this Court, the Torsilieri decision was

pending before the Pennsylvania Supreme Court.              On June 16, 2020, the

Supreme Court issued its decision.

       A jury convicted Torsilieri of aggravated indecent assault, 18 Pa.C.S.A.

§   3125(a)(1),      and    indecent     assault,   18   Pa.C.S.A.   §   3126(a)(1).

Commonwealth v. Torsilieri, 232 A.3d 567, 572 (Pa. 2020). The trial court

sentenced Torsilieri to an aggregate term of one year less one day to two

years less one day of incarceration, followed by three years of probation. Id.



____________________________________________


3 Both the trial court and Appellant have complied with Pennsylvania Rule of
Appellate Procedure 1925.

                                           -3-
J-S33022-20


at 573.     Additionally, Torsilieri’s aggravated indecent assault conviction

rendered him a Tier III sex offender under Subchapter H of SORNA, subject

to lifetime registration and reporting requirements. Id. (citing 42 Pa.C.S.A. §

9799.14 (d)(7)).

       Following post-sentence motions in which Torsilieri challenged the

constitutionality of Subchapter H of SORNA, the trial court determined:

          [T]he registration and notification provisions of Revised
       Subchapter H violated [Torsilieri’s] right to due process by
       impairing his right to reputation, as protected by the Pennsylvania
       Constitution, through the utilization of an irrebuttable
       presumption. The court also concluded that the statute violated
       his right to due process under the United States and Pennsylvania
       Constitutions because the statutory system failed to provide the
       requisite notice and opportunity to be heard. It also concluded
       that Revised Subchapter H violated the separation of powers
       doctrine because the General Assembly’s enactment of Revised
       Subchapter H essentially removed the trial court’s ability to
       fashion an individualized sentence. Finally, the court held that the
       statute violated Alleyne[4] and Apprendi[5] by allowing “the
       imposition of enhanced punishment based on an irrebuttable
       presumption of future dangerousness that is neither determined
       by the finder of fact nor premised upon proof beyond a reasonable
       doubt.” Tr. Ct. Order, July 10, 2018, at 3. The court, therefore,
       vacated [Torsilieri]’s sentence to the extent it required him to
       comply with Revised Subchapter H’s sexual offender registration
       provisions.



____________________________________________


4  Alleyne v. United States, 570 U.S. 99 (2013) (holding that any fact that
increases the mandatory minimum sentence for a crime is a fact that must be
submitted to the jury and found beyond a reasonable doubt).

5 Apprendi v. New Jersey, 530 U.S. 466 (2013) (concluding that other than
a prior conviction, any fact that increases the penalty for a crime beyond the
statutory maximum must be submitted to a jury, and proved beyond a
reasonable doubt).

                                           -4-
J-S33022-20


Torsilieri, 232 A.3d at 574.

      The Commonwealth filed a direct appeal to the Pennsylvania Supreme

Court, invoking the Supreme Court’s jurisdiction over decisions from the

Courts of Common Pleas declaring statutes unconstitutional, pursuant to 42

Pa.C.S.A. § 722(7). Id.

      Upon review, the Supreme Court in Torsilieri recognized two broad

categories in the trial court’s conclusions:

         First, the court held that Revised Subchapter H violates
      Pennsylvania’s    due   process     protections through   the
      unconstitutional use of an irrebuttable presumption [that sex
      offenders have a high risk of recidivation]. The trial court
      considered this holding as implicating both procedural and
      substantive due process protections. . . .

         Second, the trial court held that Revised Subchapter H’s
      registration and notification provisions are punitive in nature such
      that they must comply with all constitutional and statutory
      protections applicable to sentencing. Based on the determination
      of punitive effect, the trial court concluded that the registration
      requirements, which can result in lifetime registration branding an
      offender as at high risk of recidivation, violated (1) the
      requirements of Apprendi and Alleyne, (2) imposed sentences
      in excess of the statutory maximum sentence, (3) constituted
      cruel and unusual punishment, and (4) violated the separation of
      powers doctrines by preventing trial courts from imposing
      individualized sentences.
Id. at 581-82.

      The Supreme Court further explained:

         It is abundantly clear that the trial court’s various declarations
      of Revised Subchapter H’s registration and notification provisions
      as unconstitutional derived directly from the court’s acceptance of
      and reliance upon [Torsilieri’s] experts’ evidence challenging the
      legislative determinations underpinning Revised Subchapter H,
      specifically (1) that all sexual offenders pose a high risk of

                                      -5-
J-S33022-20


     recidivation and (2) that the tier-based registration system of
     Revised Subchapter H protects the public from the alleged danger
     of recidivist sexual offenders.

         Unfortunately, the procedural posture of this case prevents tidy
     resolution of the matter by this Court. While [Torsilieri] presented
     a colorable argument that the General Assembly’s factual
     presumptions have been undermined by recent scientific studies,
     we are unable to affirm the trial court’s several conclusions finding
     Revised Subchapter H unconstitutional.          We note that the
     evidence of record does not demonstrate a consensus of scientific
     evidence . . ., nor the “clearest proof” needed to overturn the
     General Assembly’s statements that the provisions are not
     punitive, which we have noted requires more than merely showing
     disagreement among relevant authorities[.] We hesitate to find
     these standards met by the stipulated admission of three experts’
     affidavits, without an opportunity to weigh this evidence against
     contrary evidence, if any exists.

                                *     *      *

        As is apparent from the trial court findings, the evidence
     presented by [Torsilieri] provides a colorable argument to debunk
     the settled view of sexual offender recidivation rates and the
     effectiveness of tier-based sexual offender registration systems
     underlying the General Assembly’s findings as well as various
     decisions of this Court and the United States Supreme Court.
     Nevertheless, as the trial court did not have the benefit of the
     opposing science, if any, the evidence currently in the record does
     not provide a sufficient basis to overturn the legislative
     determination. Accordingly, we conclude that the proper remedy
     is to remand to the trial court to provide both parties an
     opportunity to develop arguments and present additional evidence
     and to allow the trial court to weigh that evidence in determining
     whether [Torsilieri] has refuted the relevant legislative findings
     supporting the challenged registration and notification provisions
     of Revised Subchapter H.

        Accordingly, we vacate that portion of the trial court’s order
     declaring the registration requirements of Revised Subchapter H
     of SORNA unconstitutional and remand for further proceedings in
     accordance with this opinion.
Id. at 594-96 (footnote, citations, and quotations omitted).

                                     -6-
J-S33022-20


         Thus, the Supreme Court determined that the trial court, in declaring

Subchapter H’s registration and reporting requirements unconstitutional,

relied       on   Torsilieri’s   experts’    evidence    challenging    the     legislative

determinations underpinning Revised Subchapter H. Id. at 596. The Court

stated that Torsilieri presented a “colorable argument to debunk” the General

Assembly’s        presumptions       regarding   sex    offender   recidivism    and   the

effectiveness       of    tier-based   sex   offender    registration   systems. Id.

Nonetheless, the Court sought further development of the evidence relating

to the General Assembly’s presumption in order to determine if there was a

“consensus of scientific evidence . . . to find [the] presumption not universally

true[.]” Id. Accordingly, the Supreme Court concluded that the appropriate

course was to remand the case to the trial court to provide both parties the

opportunity to present additional evidence and to allow the trial court to weigh

that evidence in determining whether Torsilieri refuted the legislative

underpinnings of Subchapter H. Id.

         A    panel      of   this   Court   subsequently     applied    Torsilieri      in

Commonwealth v. Mickley, 240 A.3d 957, 963 (Pa. Super. 2020). In that

case, Mickley filed a post-sentence motion relying on the arguments raised in

Torsilieri to challenge Subchapter H of SORNA, and was not afforded an

evidentiary hearing. Thus, we determined that the proper course of action

was to vacate the judgment of sentence and remand for an evidentiary




                                             -7-
J-S33022-20


hearing, “so the parties can present evidence for and against the relevant

legislative determinations. . .” Id.

      Instantly, Appellant’s argument rests entirely on the Torsilieri decision.

Appellant states that he filed “this appeal to protect his rights in the event

that the law requiring him to register is declared unconstitutional or otherwise

invalidated requiring a resentence in this matter.” Appellant’s Brief at 12.

Like the defendant in Mickley, Appellant did not have the opportunity to

present evidence at a hearing. Therefore, in accordance with Torsilieri and

Mickley, we vacate the judgment of sentence and remand for an evidentiary

hearing.

      Judgment of sentence vacated.           Case remanded.        Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2021




                                       -8-